J-S38010-20


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    RICO CARTY HOLMES                          :
                                               :
                       Appellant               :   No. 1320 MDA 2019


       Appeal from the Judgment of Sentence Entered October 25, 2016,
                 in the Court of Common Pleas of York County,
            Criminal Division at No(s): CP-67-CR-0000213-2014.


    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    RICO CARTY HOLMES                          :
                                               :
                       Appellant               :   No. 1321 MDA 2019


       Appeal from the Judgment of Sentence Entered October 25, 2016,
                 in the Court of Common Pleas of York County,
            Criminal Division at No(s): CP-67-CR-0001515-2014.

BEFORE:      KUNSELMAN, J., McLAUGHLIN, J., and STEVENS, P.J.E.*

MEMORANDUM BY KUNSELMAN, J.:                        FILED NOVEMBER 17, 2020

        Rico Carty Holmes appeals from the judgments of sentence imposed at

two separate dockets following his conviction of attempted homicide,

conspiracy to commit robbery, robbery, multiple counts of burglary and

____________________________________________


*   Former Justice specially assigned to the Superior Court.
J-S38010-20


aggravated assault, and numerous related offenses in these consolidated

appeals.1    Additionally, Holmes’ appellate counsel has filed a petition to

withdraw and an accompanying brief pursuant to Anders v. California, 386

U.S. 738, 744, (1967) (hereinafter the “Anders brief”). We grant counsel’s

petition, and affirm the judgments of sentence.

       The relevant factual and procedural history can be summarized as

follows. On the evening of December 7, 2013, and into the morning hours of

December 8, 2013, Holmes and his three co-conspirators were involved in two

separate home invasions.          The first home invasion took place at a home

occupied by Trenton Stevens and his girlfriend, Megan Montrose. The second

home invasion took place at an apartment occupied by Kevin Gachelin.

Holmes knew both Stevens and Gachelin, and had adversarial encounters with

each of them in the weeks leading up to the home invasions.

       In the first invasion, Holmes and his co-conspirators, who were all

wearing masks, kicked in the front door of the home, bound Stevens and

Montrose, and robbed them at gunpoint.               The assailants then proceeded

upstairs, where they ransacked the home and stole several rifles. When the

assailants returned downstairs, Holmes kicked Stevens about the head and

torso, “and said, ‘[S]hut up bruh.’”           Stevens could see Holmes’ eyes, and

recognized his voice because Stevens had heard Holmes use that expression


____________________________________________


1 See 18 Pa.C.S.A. §§ 2502(a), 903(a)(1), 3701(a)(1)(ii), 3502(a)(1),
2702(a)(1).

                                           -2-
J-S38010-20


before. Stevens did not recognize any of the other assailants. Montrose did

not recognize any of the assailants, but heard Stevens call one of the

assailants, “Rico.”

      Prior to the first invasion, Stevens had met Holmes through a school

friend, Brendan Seamans. In November of 2013, approximately one month

before the invasion, Holmes attended a party at Stevens’ home. During the

party, Stevens showed firearms to Holmes and Seamans. When attendees at

the party became rowdy and started breaking things, Stevens kicked everyone

out. Holmes hit Stevens on the side of his head, and then took off. Stevens

had not seen Holmes since the night of the party. However, he recognized

him during the home invasion.

      The victim of the second home invasion, Gachelin, was an acquaintance

of Stevens and Seamans. Holmes and Gachelin had encountered each other

twice in the month prior to the invasion of Gachelin’s apartment. After the

party at Stevens’ house, Gachelin heard that Holmes had punched Stevens at

the party. Gachelin approached Holmes about the incident. The encounter

between Gachelin and Holmes escalated to verbal insults before Holmes asked

Gachelin if he wanted to “bang,” which Gachelin understood to mean “fight.”

The two men stepped into an alley, but the situation was defused by the arrival

of one of Gachelin’s friends, who caused Holmes to retreat.       Holmes and

Gachelin encountered each other again; Holmes charged at Gachelin, and the

men began fist-fighting. Seamans, who was also present, injected himself in


                                     -3-
J-S38010-20


the fight and hit Gachelin in the back of the head.    The fight ended when

Gachelin pulled out an airsoft pistol. Gachelin later found Seaman’s car and

smashed in one of the vehicle’s windows. Thereafter, Holmes called Gachelin

and sent him taunting text messages in which he used the term “bruh.” After

the fight with Gachelin and the smashing of Seaman’s car window, Holmes

was overheard by Savannah Shoff as indicating on two occasions that he was

“going to have to bring my boys back, and then I can get guns.”

      During the second home invasion at issue in this appeal, Holmes and

the same co-conspirators, all wearing masks, invaded Gachelin’s apartment.

Gachelin testified that he was awakened and immediately assaulted by the

assailants. Gachelin recognized Holmes’ voice when Holmes grabbed him and

stated “I’m here now, nigga. I’m here now, what’s up?” Holmes also used

the term “bruh” when speaking to Gachelin during the home invasion.

Gachelin recalled that Holmes had also used that term in the taunting text

messages he sent to Gachelin prior to the invasion. Gachelin did not recognize

any of the other assailants. Gachelin was shot as he attempted to flee from

the intruders.   According to Gachelin, the shot came from the area where

Holmes had been standing.

      In February 2014, the Commonwealth charged Holmes at docket CP-

67-CR-0000213-2015 for the incidents that occurred at Stevens’ residence.

In April 2014, the Commonwealth charged Holmes at docket CP-67-CR-

0001515-2014 for the incidents which occurred at Gachelin’s apartment. The


                                    -4-
J-S38010-20


cases were consolidated for the purposes of trial. The consolidated jury trial

commenced in July 2016. Two of Holmes’ co-conspirators, Leonard Hayes and

Andre Highsmith, testified against Holmes at trial. Both Hayes and Highsmith

indicated that they hoped to secure leniency in their own criminal cases by

testifying as Commonwealth witnesses in the case against Holmes.             When

presenting their versions of the invasions to the jury, Hayes and Highsmith

identified Holmes as either the mastermind of the conspiracy, or one of the

masterminds along with Seamans.                Hayes and Highsmith also downplayed

their own roles, and provided slightly different accounts of the invasions.

However, both co-defendants testified that Seamans stayed in the car during

both invasions, and that Holmes carried a gun during both invasions and that

he shot Gachelin. At the conclusion of trial, the jury found Holmes guilty of

numerous counts at both dockets.               On October 25, 2016, the trial court

imposed an aggregate prison sentence of 25½ to 51 years.2              Holmes filed

timely post-sentence motions, which the trial court denied.




____________________________________________


2 On case CP-67-CR-0000213-2014, the trial court imposed an aggregate
sentence of 11½ to 23 years in prison. On case CP-67-CR-0001515-2014,
the trial court sentenced Holmes to 10 to 20 years for criminal attempt
homicide, to be served consecutively to his sentence in CP-67-CR-0000213-
2014. Also in CP-67-CR-0001515-2014, for burglary, the trial court sentenced
Holmes to 4 to 8 years in prison, to be served consecutively to the criminal
attempt homicide sentence.




                                           -5-
J-S38010-20


       Following a procedural history not relevant herein,3 Holmes timely

appealed the judgment of sentence imposed at each docket. Both Holmes

and the trial court complied with Pa.R.A.P. 1925.        Thereafter, this Court

consolidated the appeals for ease of disposition. Additionally, in this Court,

Holmes’ appellate counsel filed a petition to withdraw and an Anders brief.

Holmes did not retain independent counsel or file a pro se response to the

Anders brief.

       Before we may consider the issues raised in the Anders brief, we must

first consider counsel’s petition to withdraw from representation.            See

Commonwealth v. Garang, 9 A.3d 237, 240 (Pa. Super. 2010) (holding

that, when presented with an Anders brief, this Court may not review the

merits of the underlying issues without first passing on the request to

withdraw). Pursuant to Anders, when counsel believes an appeal is frivolous

and wishes to withdraw from representation, he/she must do the following:

       (1) petition the court for leave to withdraw stating that after
       making a conscientious examination of the record, counsel has
       determined the appeal would be frivolous; (2) file a brief referring
       to any issues that might arguably support the appeal, but which
       does not resemble a no-merit letter; and (3) furnish a copy of the
       brief to the defendant and advise him of his right to retain new


____________________________________________


3Following the filing of post-sentence motions, Holmes’ counsel withdrew from
representation and indicated that the Office of the Public Defender would
assume representation. However, that did not occur. Consequently, Holmes
successfully petitioned the Post Conviction Relief Act (“PCRA”) court to
reinstate his direct appeal rights. When his direct appeals were later
dismissed for non-compliance with appellate procedural rules, Holmes again
successfully petitioned the PCRA court to reinstate his direct appeal rights.

                                           -6-
J-S38010-20


      counsel, proceed pro se, or raise any additional points he deems
      worthy of this Court’s attention.

Commonwealth v. Edwards, 906 A.2d 1225, 1227 (Pa. Super. 2006)

(citation omitted).    In Commonwealth v. Santiago, 978 A.2d 349 (Pa.

2009), our Supreme Court addressed the second requirement of Anders, i.e.,

the contents of an Anders brief, and required that the brief

      (1) provide a summary of the procedural history and facts, with
      citations to the record;

      (2) refer to anything in the record that counsel believes arguably
      supports the appeal;

      (3) set forth counsel’s conclusion that the appeal is frivolous; and

      (4) state counsel’s reasons for concluding that the appeal is
      frivolous. Counsel should articulate the relevant facts of record,
      controlling case law, and/or statutes on point that have led to the
      conclusion that the appeal is frivolous.

Santiago, 978 A.2d at 361.             Once counsel has satisfied the Anders

requirements, it is then this Court’s responsibility “to conduct a simple review

of the record to ascertain if there appear on its face to be arguably meritorious

issues    that   counsel,     intentionally   or   not,   missed    or   misstated.”

Commonwealth v. Dempster, 187 A.3d 266, 272 (Pa. Super. 2018).

      Here, counsel has complied with each of the requirements of Anders.

Counsel    indicated   that   he   conscientiously    examined     the   record   and

determined that an appeal would be frivolous. Further, counsel’s Anders brief

comports with the requirements set forth by our Supreme Court in Santiago.

Finally, the record includes a copy of the letter that counsel sent to Holmes


                                         -7-
J-S38010-20


stating counsel’s intention to seek permission to withdraw, and advising

Holmes of his immediate right to proceed pro se or retain alternate counsel

and file additional claims.       Accordingly, counsel has complied with the

procedural requirements for withdrawing from representation, and we will

conduct an independent review to determine whether Holmes’ appeal is wholly

frivolous.

      In the Anders Brief, counsel raises the following issues:

      I. Whether the trial court erred in denying [Holmes’] post[-
      ]sentence motion arguing that the [jury’s] verdicts were against
      the weight of the evidence as:

         a. [The victims’] identifications of [the] perpetrators with guns
            in masks based on limited prior dealings with [Holmes] lacks
            the reliability [needed] to sustain a conviction beyond a
            reasonable doubt.

         b. The cooperating witnesses’ testimony was not credible as it
            was given in exchange for lenient plea offers, changed
            multiple times [throughout] the court proceedings and
            contradicted testimony of other Commonwealth witnesses.



Anders Brief at 4 (excess capitalization omitted).

      In both of Holmes’ sub-issues, he challenges the weight of the evidence

supporting his guilty verdicts.    The following legal principles apply when a

challenge to the weight of the evidence supporting a conviction is presented

to the trial court:

             A motion for new trial on the grounds that the verdict is
      contrary to the weight of the evidence, concedes that there is
      sufficient evidence to sustain the verdict. Thus, the trial court is
      under no obligation to view the evidence in the light most


                                       -8-
J-S38010-20


      favorable to the verdict winner. An allegation that the verdict is
      against the weight of the evidence is addressed to the discretion
      of the trial court. A new trial should not be granted because of a
      mere conflict in the testimony or because the judge on the same
      facts would have arrived at a different conclusion. A trial judge
      must do more than reassess the credibility of the witnesses and
      allege that he would not have assented to the verdict if he were a
      juror. Trial judges, in reviewing a claim that the verdict is against
      the weight of the evidence do not sit as the thirteenth juror.
      Rather, the role of the trial judge is to determine that
      notwithstanding all the facts, certain facts are so clearly of greater
      weight that to ignore them or to give them equal weight with all
      the facts is to deny justice.

Commonwealth v. Widmer, 744 A.2d 745, 751-52 (Pa. 2000) (citations,

footnotes and quotation marks omitted).        Thus, to allow an appellant “to

prevail on a challenge to the weight of the evidence, the evidence must be so

tenuous, vague and uncertain that the verdict shocks the conscience of the

[trial] court.” Commonwealth v. Talbert, 129 A.3d 536, 545 (Pa. Super.

2016) (internal citation omitted).

      An appellate court’s standard of review when presented with a weight

of the evidence claim is distinct from the standard of review applied by the

trial court:

             Appellate review of a weight claim is a review of the exercise
      of discretion, not of the underlying question of whether the verdict
      is against the weight of the evidence. Because the trial judge has
      had the opportunity to hear and see the evidence presented, an
      appellate court will give the gravest consideration to the findings
      and reasons advanced by the trial judge when reviewing a trial
      court’s determination that the verdict is against the weight of the
      evidence. One of the least assailable reasons for granting or
      denying a new trial is the lower court’s conviction that the verdict
      was or was not against the weight of the evidence and that a new
      trial should be granted in the interest of justice.


                                      -9-
J-S38010-20


Commonwealth v. Clay, 64 A.3d 1049, 1055 (Pa. 2013) (emphasis in

original, internal citations omitted).

      The first weight challenge that appellate counsel raises in the Anders

brief concerns the reliability of the identification testimony provided by

Stevens and Gachelin. Counsel queries whether the verdicts are against the

weight of the evidence given that Stevens and Gachelin had limited prior

dealings with Holmes, and all of the assailants wore masks during both home

invasions.   However, counsel believes that this issue is frivolous because

Stevens and Gachelin testified as to their prior contacts with Holmes and the

particular circumstances that they believed led up to the incidents in question.

Counsel points out that both Stevens and Gachelin presented reasons why

Holmes would want to rob and assault them.         Further, both Stevens and

Gachelin testified that they recognized Holmes’ voice and provided, in detail,

as to why they believed Holmes was the individual who assaulted them.

Counsel also points out that, although the identification testimony provided

by Stevens and Gachelin was limited, it was not the only evidence presented

at trial regarding Holmes’ involvement in the home invasions. Counsel asserts

the jurors were free to give any weight they desired to the identification

testimony provided by Stevens and Gachelin.

      The trial court considered the first weight challenge raised in the Anders

brief and determined that it lacked merit for the same reasons as stated by

appellate counsel. The trial court reasoned as follows:


                                         - 10 -
J-S38010-20


             When we review the evidence challenged we find that all
      three of the victims testified to [Holmes] being recognized as one
      of the home intruders. Regarding identification, . . . Montrose’s
      testimony amounted to little more than reporting that . . . Stevens
      had, seemingly, recognized [Holmes] at the time that [Holmes]
      kicked . . . Stevens about his head and torso. Thus, the extent of
      . . . Montrose’s testimony, in this regard, was to present . . .
      Stevens’ present-sense impression. The fact that both . . .
      Stevens and . . . Gachelin recognized [Holmes] from his speech
      pattern and usage of the term “bruh” strengthens the
      identification.   Whether . . . Stevens’ and . . . Gachelin’s
      experience with was limited is subjective. The simple fact is that
      two disparate individuals associated [Holmes] with the term
      “bruh.” Moreover, . . . Stevens knew [Holmes’] voice and
      recognized his eyes. It was for the jury to weigh whether or not
      this was enough and this [c]ourt was not shocked that the jury
      returned a verdict of guilt connecting [Holmes] to these home
      invasions.

Trial Court Opinion, 6/18/20, at 16.

      We discern no abuse of discretion by the trial court in arriving at its

determination that the verdicts of guilt did not shock the conscience despite

the fact that all of the assailants wore masks during both home invasions, and

that Stevens and Gachelin had limited prior dealings with Holmes. In the trial

court’s view, the jury was presented with identification testimony linking

Holmes to the crimes that was not tenuous, vague, or uncertain. Talbert,

129 A.3d at 545. As we give the gravest consideration to the findings and

reasons advanced by the trial judge when reviewing a trial court’s

determination that the verdict is not against the weight of the evidence, we

agree with appellate counsel that the first weight challenge is frivolous.

      The second weight challenge raised by appellate counsel in the Anders

brief concerns the reliability of the testimony provided by Holmes’ co-

                                       - 11 -
J-S38010-20


defendants, Hayes and Highsmith. Counsel queries whether the verdicts are

against the weight of the evidence, given that there were differences in the

accounts provided by these co-defendants as to what occurred, and efforts by

both of them to minimize their complicity in the invasions.      Nonetheless,

counsel maintains that this weight challenge is frivolous because the co-

defendants testified that their only connection to the victims was through

Holmes. Counsel points out that both Hayes and Highsmith pointed to Holmes

as either the primary assailant or at least one of the ringleaders of the

conspiracy. According to counsel, although there were differences in certain

particulars provided by Hayes and Highsmith, there was a coherent narrative

thread throughout both accounts. Counsel asserts that any conflict in their

respective testimonies was a matter to be reserved solely by the jury when

assessing weight and credibility.

      Counsel also points out that, although both co-defendants expected

significant consideration from the Commonwealth in exchange for their

testimony, their collective motivation to get out of jail does not require the

jury to disregard their testimony.   Counsel argues that the co-defendant’s

testimony did not occur in a vacuum, and their credibility could be assessed

by the jury in conjunction with other evidence that was presented. Counsel

notes that the account provided by each co-defendant corroborated key facts

presented by the other co-defendant, as well as the victims and other

witnesses in the case.


                                     - 12 -
J-S38010-20


      The trial court considered the second weight challenge raised in the

Anders brief and determined that it was frivolous. The trial court reasoned

as follows:

             Regarding the co[-]defendant’s testimony, we note that the
      Commonwealth did not present one co[-]conspirator’s testimony;
      but, rather, the Commonwealth presented multiple confederates’
      testimony that was submitted to the test of cross-examination.
      There surely were differences in the recounting and minimization
      of guilt as the co[-]conspirators sought to distance themselves
      from some of the most egregious facts of the case. Nonetheless,
      both co[-]conspirators testified that their only connection to the
      case was [Holmes]. They both pointed to [Holmes] as the
      ringleader or one of the ringleaders along with . . . Seamans.
      Though there were differences in particulars about who was
      holding what weapon, there was a coherent narrative thread
      throughout both accounts. . . . Seamans was to have remained in
      the vehicle during the assaults. [Holmes], in both accounts,
      always had a gun. According to both co[-]conspirators, [Holmes]
      shot . . . Gachelin. Moreover, these matters complained of ignore
      the weight added to the verdict by Ms. Savannah Shoff’s
      testimony. Ms. Shoff observed the physical altercation between .
      . . Gachelin, [Holmes], and . . . Seamans that preceded the home
      invasions. Ms. Shoff went on to recount how [Holmes] reacted to
      this altercation. Specifically, Ms. Shoff stated that on the way to
      the hotel, [Holmes] “kept saying, like, I’m sorry, but I’m going to
      have to bring my boys back, and then I can get guns[.]” Once at
      the hotel and after . . . Gachelin had broken a window in . . .
      Seaman’s car, Ms. Shoff heard [Holmes] state, again, that “he was
      sorry, but he’s going to have to bring his boys back, and then he
      can get guns, and everything’s going to be okay.”

            As we state in almost every appeal vis-à-vis a weight of the
      evidence challenge, it is true that there are certainly pieces of
      evidence which arguably undermine the Commonwealth’s case;
      however, the test is not whether there is any evidence that goes
      against the Commonwealth’s assertions. Rather, this [c]ourt is to
      examine whether the verdict was “so contrary to the evidence as
      to shock one’s sense of justice.” There was evidence upon which
      a jury might have founded an acquittal. For instance, the
      assailant’s faces were concealed.     However, in light of the
      evidence favoring conviction, already recounted supra, we are

                                    - 13 -
J-S38010-20


      not shocked by the verdict and, therefore, we were barred from
      overturning that verdict.

Trial Court Opinion, 6/18/20, at 16-18 (citations to the record omitted).

      We discern no abuse of discretion by the trial court in reaching its

conclusion that the verdicts of guilt did not shock its conscious, despite certain

conflicts in the testimony provided by the co-defendants, and their clear

motivation to secure leniency in their own criminal cases. In the trial court’s

view, the testimony provided by the co-defendants was consistent with the

testimony provided by the victims and the other witnesses in many critical

respects, including Holmes’ role as a mastermind of the conspiracy, a principal

actor in the invasions, and the individual who shot Gachelin. As we give the

gravest consideration to the findings and reasons advanced by the trial judge

when reviewing a trial court’s determination that the verdict is not against the

weight of the evidence, we agree with appellate counsel that the second

weight challenge is frivolous.

      Finally, as required by Anders, we have independently reviewed the

record in order to determine whether there are any non-frivolous issues

present in this case. Our independent review of the record discloses no other

non-frivolous issues that Holmes could have raised that his appellate counsel

overlooked.   See Dempster, supra.        Having concluded that there are no

meritorious issues, we grant counsel’s petition to withdraw and affirm Holmes’

judgments of sentence.




                                     - 14 -
J-S38010-20




     Petition to withdraw granted. Judgments of sentence affirmed.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 11/17/2020




                                 - 15 -